                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA, et al.,                  Case No. 16-cv-02120-EMC
                                   8                      Plaintiffs,
                                                                                            ORDER DENYING DEFENDANT’S
                                   9             v.                                         MOTION FOR LEAVE TO FILE
                                                                                            MOTION FOR RECONSIDERATION
                                  10     ACADEMY MORTGAGE
                                         CORPORATIONN,                                      Docket No. 126
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In this qui tam suit under the False Claims Act (“FCA”), the Court denied Defendant

                                  14   Academy Mortgage’s (“Academy”) motion to dismiss. Academy now asks the Court to

                                  15   reconsider its ruling, primarily on the basis of the recent Ninth Circuit decision in United States v.

                                  16   Stephens Institute, 901 F.3d 1124 (9th Cir. 2018), which Academy claims clarified the standard

                                  17   for analyzing falsity under the FCA.

                                  18          For the reasons below, the Court DENIES Defendant’s motion for leave to file motion for

                                  19   reconsideration.

                                  20                                          I.    BACKGROUND

                                  21          The Relator alleged that Academy defrauded the Government by falsely certifying loans

                                  22   for government insurance. Academy moved to dismiss, arguing that the Relator’s amended

                                  23   complaint failed to allege that Academy made materially false claims or acted with scienter. See

                                  24   Docket No. 50. On August 24, 2018, the Court denied the motion, holding that, inter alia, the

                                  25   Relator had adequately alleged false claims under a “promissory fraud” theory. See Docket No.

                                  26   117 (“Order”) at 13–15. The Ninth Circuit issued the Stephens Institute decision on the same day.

                                  27   Pending before the Court is Academy’s motion for leave to file a motion for reconsideration of the

                                  28   Order. Docket No. 126 (“Mot.”).
                                   1                                         II.      DISCUSSION

                                   2   A.     Legal Standard

                                   3          Under Local Rule 7-9, a party must seek leave of the court to file a motion for

                                   4   reconsideration. N.D. Civ. L.R. 7-9(a). To prevail, a party “must specifically show reasonable

                                   5   diligence in bringing the motion” and show that one of the following conditions is true:

                                   6                  (1) That at the time of the motion for leave, a material difference in
                                                      fact or law exists from that which was presented to the Court before
                                   7                  entry of the interlocutory order for which reconsideration is sought.
                                                      The party also must show that in the exercise of reasonable diligence
                                   8                  the party applying for reconsideration did not know such fact or law
                                                      at the time of the interlocutory order; or
                                   9
                                                      (2) The emergence of new material facts or a change of law
                                  10                  occurring after the time of such order; or
                                  11                  (3) A manifest failure by the Court to consider material facts or
                                                      dispositive legal arguments which were presented to the Court
                                  12                  before such interlocutory order.
Northern District of California
 United States District Court




                                  13   N.D. Civ. L.R. 7-9(b). A motion for leave may not “repeat any oral or written argument made by

                                  14   the applying party of or in opposition to the interlocutory order which the party now seeks to have

                                  15   reconsidered.” N.D. Civ. L.R. 7-9(c).

                                  16          Academy moves for reconsideration on two bases. Under Local Rule 7-9(b)(2), it argues

                                  17   that Stephens Institute constitutes a change in controlling law. See Mot. at 2. Under Local Rule 7-

                                  18   9(b)(3), it argues that the Court manifestly failed to consider that Academy’s annual

                                  19   recertifications do not create a contract and are therefore not subject to the FCA. See Mot. at 5.

                                  20   Academy has not met the high standard for showing that reconsideration is warranted on either

                                  21   ground. First, Stephens Institute clarified the law with respect to the implied false certification

                                  22   theory for establishing falsity under the FCA, but did not change the law with respect to the

                                  23   promissory fraud theory. Second, a promissory fraud claim extends not only to contracts but also

                                  24   to government benefits more generally.

                                  25   B.     Change in Law

                                  26          The “Ninth Circuit[] . . . clarified that there must be a change in the ‘controlling law’ in

                                  27   order to justify a motion for reconsideration.” Samet v. Procter & Gamble Co., No. 5:12-CV-

                                  28   1891-PSG, 2014 WL 1782821, at *2 (N.D. Cal. May 5, 2014) (emphasis in original) (quoting
                                                                                          2
                                   1   Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)). Academy argues

                                   2   that Stephens Institute rendered such a change in controlling law as to the FCA falsity standard.

                                   3   See Mot. at 2. It did not.

                                   4           Under Hendow v. University of Phoenix, 461 F.3d 1166 (9th Cir. 2006), a FCA claim

                                   5   requires: “(1) a false statement or fraudulent course of conduct, (2) made with scienter, (3) that

                                   6   was material, causing (4) the government to pay out money or forfeit moneys due.” Id. at 1174.

                                   7   The Ninth Circuit clarified in Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993 (9th Cir. 2010)

                                   8   that to meet the falsity element, a relator can establish a claim under the implied false certification

                                   9   theory by showing that “(1) the defendant explicitly undertook to comply with a law, rule or

                                  10   regulation that is implicated in submitting a claim for payment and that (2) claims were submitted

                                  11   (3) even though the defendant was not in compliance with that law, rule or regulation.” Id. at 998.

                                  12   But the Supreme Court’s decision in Universal Health Servs., Inc. v. United States ex rel. Escobar,
Northern District of California
 United States District Court




                                  13   136 S. Ct. 1989 (2016) “has unsettled the state of this circuit’s law with regard to . . . falsity.”

                                  14   Stephens Institute, 901 F.3d at 1127. Escobar held that

                                  15                   [t]he implied certification theory can be a basis for liability, at least
                                                       where two conditions are satisfied: first, the claim does not merely
                                  16                   request payment, but also makes specific representations about the
                                                       goods or services provided; and second, the defendant’s failure to
                                  17                   disclose noncompliance with material statutory, regulatory, or
                                                       contractual requirements makes those representations misleading
                                  18                   half-truths.
                                  19   Escobar, 136 S. Ct. at 2001.

                                  20           Stephens Institute recognized that Escobar “did not state that its two conditions were the

                                  21   only way to establish liability under an implied false certification theory,” but rather that falsity

                                  22   could be established “at least where” the two conditions were satisfied, and therefore did not

                                  23   necessarily overrule Ebeid. Stephens Inst., 901 F.3d at 1127 (emphasis in original). However,

                                  24   because the Ninth Circuit in United States ex rel. Campie v. Gilead Sciences, Inc., 862 F.3d 890,

                                  25   901 (9th Cir. 2017) had already interpreted Escobar to require that the “two conditions must be

                                  26   satisfied” to state an implied false certification claim, Stephens Institute concluded that a relator

                                  27   “must satisfy Escobar’s two conditions to prove falsity.” Stephens Inst., 901 F.3d at 1127

                                  28   (emphasis in original).
                                                                                           3
                                   1          This Court did not rely on the implied false certification theory in denying Academy’s

                                   2   motion to dismiss, but did note that the amended complaint would have failed to meet the Escobar

                                   3   standard “as it fails to allege that Academy’s claims made any specific representations.” Order at

                                   4   12. Thus, Stephens Institute makes definitively clear that the Relator has failed to establish falsity

                                   5   under an implied false certification theory.

                                   6          The relevant question, however, is whether Stephens Institute changes the falsity analysis

                                   7   under the promissory fraud theory. It is true, as Academy states, that the same elements are

                                   8   required to establish a promissory fraud claim and a false certification claim, i.e., the four

                                   9   elements set forth in Hendow. See Mot. at 3; Order at 13 (“Regardless of whether one proceeds

                                  10   under promissory fraud or false certification, the elements to be proven remain the same . . . .”).

                                  11   But Academy’s assertion that the two Escobar conditions for proving falsity apply to a promissory

                                  12   fraud claim in the exact same way as they apply to a false certification was already rejected by this
Northern District of California
 United States District Court




                                  13   Court. As the Order explained, the Relator’s promissory fraud claim does not fail even though the

                                  14   false certification claim failed to meet the Escobar standard because “Escobar only addressed the

                                  15   implied certification theory. Under the promissory fraud theory, a claim is false if it is based on a

                                  16   contract or other government benefit obtained through false statements. In that case, the false

                                  17   statement is made during the contracting process, not the claim process.” Order at 15. The falsity

                                  18   element under a promissory fraud theory, unlike with an implied false certification theory, can be

                                  19   met with a showing “of an original fraud (whether a certification or otherwise)” upon which

                                  20   subsequent claims for government benefits are premised. Hendow, 461 F.3d at 1173 (emphasis

                                  21   added). Promissory fraud is thus a “somewhat broader” theory than false certification, and a

                                  22   promissory fraud claim can succeed even where a false certification claim falls at the falsity

                                  23   hurdle. Id. (citing with approval United States ex rel. Main v. Oakland City Univ., 426 F.3d 914

                                  24   (7th Cir.2005), in which the Seventh Circuit found for the relator on a promissory fraud theory

                                  25   even though the district court had denied the false certification claim).

                                  26          Academy next argues that, even if a promissory fraud claim is not governed by Escobar’s

                                  27   two conditions, the Relator has only pleaded falsity “based on subsequent non-compliance with

                                  28   HUD regulations and sub-regulatory guidance,” which “requires the claim to be analyzed under
                                                                                          4
                                   1   the microscope of legally false claims.” Mot. at 4. In support of this proposition, Academy cites

                                   2   only United States ex rel. Anita Silingo v. WellPoint, Inc., No. 16-56400, --F.3d---, 2018 WL

                                   3   4403407 (9th Cir. Sept. 11, 2018).1 See Mot. at 4. Silingo does not advance Academy’s claim.

                                   4   There, private health insurance organizations were alleged to have submitted false claims for

                                   5   Medicare Advantage payments by reporting falsified risk adjustment data relating to patients’

                                   6   health profiles. Silingo, 2018 WL 4403407 at *1–5. “[I]t is an express condition of payment that

                                   7   a Medicare Advantage organization certify (based on best knowledge, information, and belief) that

                                   8   the [risk adjustment] data it submits . . . are accurate, complete, and truthful.” Id. at *3 (alterations

                                   9   in original). Because the alleged wrongdoing in Silingo centered on false certifications made with

                                  10   respect to specific claims for payment, the relator brought suit under, and the Silingo court

                                  11   analyzed the claim under, a false certification theory. Id. at *5. There was no promissory fraud

                                  12   theory pleaded. Id. Thus, Silingo does not suggest that the Relator’s promissory fraud claim here
Northern District of California
 United States District Court




                                  13   must be analyzed as an implied false certification claim.2

                                  14   C.     Manifest Failure to Consider Material Facts

                                  15          Academy argues that there was a manifest failure by the Court to consider that “the annual

                                  16   certifications [submitted by Academy] do not create a contract,” “do not relate to the submission

                                  17   of claims, and are not subject to the False Claims Act.” Mot. at 5. Academy’s reasoning is

                                  18   unavailing for two reasons. First, accepting as true Academy’s assertion that the annual

                                  19   certifications are not contracts, the promissory fraud theory nevertheless applies to Academy’s

                                  20   alleged conduct. Hendow described promissory fraud liability as “attach[ing] to each claim

                                  21   submitted to the government under a contract, when the contract or extension of government

                                  22
                                       1
                                  23    Academy cites to United States ex rel. Silingo v. WellPoint, Inc., 895 F.3d 619 (9th Cir. 2018),
                                       which was amended and superseded on denial of rehearing en banc by Silingo, 2018 WL 4403407.
                                  24   2
                                         Academy also makes an unrelated argument that the Court should not have permitted the Relator
                                  25   to take discovery on loan-level certifications because the complaint did not state a sufficiently
                                       specific claim as to those certifications. Mot. at 4 (citing Order at 15 n.4). However, Academy
                                  26   relies on two inapposite cases holding that a party should not be allowed to conduct discovery on
                                       claims it never pleaded at all. See Altman v. HO Sports Co., No. 1:09-CV-1000, 2010 U.S. Dist.
                                  27   LEXIS 133280, at *6 (E.D. Cal. Dec. 2, 2010) (holding that defendant was “under no obligation to
                                       conduct discovery on unpled causes of action”); Lifeguard Licensing Corp. v. Kozak, 2016 U.S.
                                  28   Dist. LEXIS 68724, at *7-8 (S.D.N.Y. May 23, 2016) (explaining that “information relevant only
                                       to claims not yet pled was beyond the scope of discovery, at least without leave of court”).
                                                                                          5
                                   1   benefit was originally obtained through false statements or fraudulent conduct.” Hendow, 461

                                   2   F.3d at 1173 (emphasis added); Neighorn v. Quest Health Care, 870 F. Supp. 2d 1069, 1091 (D.

                                   3   Or. 2012) (“[L]iability under the promissory fraud doctrine attaches . . . as the result of the original

                                   4   fraud perpetrated in securing the government contract or benefit”) (emphasis added). Here,

                                   5   Academy allegedly submitted false annual certifications to the Federal Housing Administration in

                                   6   order to access the benefits under the Direct Endorsement program, and so promissory fraud

                                   7   liability attaches. Second, the contract or government benefit that was fraudulently obtained does

                                   8   not itself have to be subject to the FCA in order to support promissory fraud liability for a

                                   9   subsequent claim; it is sufficient that “the underlying fraud be material to the government’s

                                  10   decision to pay out moneys to the claimant.” Hendow, 461 F.3d at 1174. Here, the Department of

                                  11   Housing and Urban Development relies on both annual and loan-level certifications to ensure that

                                  12   only eligible loans are endorsed for government insurance, see Order at 1, so the annual
Northern District of California
 United States District Court




                                  13   certifications are material to the government’s decision to assume liability for Academy’s loans.

                                  14                                        III.      CONCLUSION

                                  15          For the foregoing reasons, Academy’s motion is DENIED.

                                  16          This order disposes of Docket No. 126.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: October 3, 2018

                                  21

                                  22                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
